 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                            EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,          )   2:19-po-00244-CKD
                                        )
12                      Plaintiff,      )   ORDER TO DISMISS WITHOUT PREJUDICE
                                        )   AND VACATE INITIAL APPEARANCE
13          v.                          )
                                        )   DATE: April 16, 2020
14   JEFFERY L. PARKS,                  )   TIME: 9:30 a.m.
                                        )   JUDGE: Honorable Carolyn K. Delaney
15                      Defendant.      )
                                        )
16                                      )
                                        )
17

18         It is hereby ordered that the plaintiff United States of

19   America’s Motion to dismiss all violation notices in Case Number

20   2:19-po-00244-CKD without prejudice is GRANTED.

21         It is further ordered that the initial appearance scheduled on

22   April 16, 2020, is vacated.

23   IT IS SO ORDERED.

24
     Dated: April 14, 2020
25

26

27

28


     ORDER TO DISMISS AND VACATE I/A         1                U.S. v. JEFFERY L. PARKS
